Citation Nr: 0707763	
Decision Date: 03/15/07    Archive Date: 04/09/07

DOCKET NO.  04-25 714	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran had active service from October 1982 to October 
1986 and from August 1989 to January 1992.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an October 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.

The Board notes that in his July 2003 claim, the veteran 
indicated that he desired to reopen his claim of entitlement 
to service connection for depression.  As the October 2003 
rating decision did not discuss psychiatric disability other 
than PTSD, the matter of service connection for depression is 
referred to the RO for appropriate action.

In January 2007 the Board received evidence concerning the 
issue on appeal submitted by the veteran's representative.  
The veteran's representative has waived initial RO 
consideration of this new evidence.


FINDINGS OF FACT

1.  A February 2002 RO decision denied entitlement to service 
connection for PTSD.

2.  Evidence received subsequent to the February 2002 RO 
decision does not, by itself or when considered with previous 
evidence of record, relate to an unestablished fact necessary 
to substantiate the claim and does not raise a reasonable 
possibility of substantiating the veteran's PTSD claim.


CONCLUSIONS OF LAW

1.  The February 2002 RO decision denying service connection 
for PTSD is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 
2005).

2.  Evidence received since the February 2002 RO decision is 
not new and material, and the veteran's claim of service 
connection for PTSD is not reopened.  38 U.S.C.A. § 5108 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.156(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

                                                      VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies in the instant 
case.

Duty to notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi,  16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in his or 
her possession that pertains to the claim.  38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

Via a July 2003 letter, the veteran was informed of the 
evidence and information necessary to substantiate his claim, 
the information required of him to enable VA to obtain 
evidence in support of his claim, the assistance that VA 
would provide to obtain evidence and information in support 
of his claim, and the evidence that he should submit if he 
did not desire VA to obtain such evidence on his behalf.  In 
particular, the July 2003 letter notified the veteran of the 
evidence and information that is necessary to reopen the PTSD 
claim and of what evidence and information was necessary to 
establish entitlement to the underlying claim for the benefit 
sought.  The July 2003 letter correctly noted the RO's 
November 1992 prior denial of service connection for PTSD.  
While the July 2003 letter failed to note denials of service 
connection for PTSD that occurred in February 1998 and 
February 2002, the Board notes that the July 2003 letter 
contains the information required by Kent V. Nicholson, 20 
Vet. App. 1 (2006).  The Board notes that VCAA notice in this 
case was provided to the appellant prior to the initial 
adjudication.  Pelegrini.

In light of the Board's denial of the veteran's claim, no 
disability rating or effective date will be assigned, so 
there can be no possibility of any prejudice to the appellant 
under the holding in Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

Duty to assist

The veteran's service medical records are associated with the 
claims file, as are private and VA medical records.  The 
veteran has not identified any other pertinent, obtainable 
evidence that remains outstanding.  VA's duties to notify and 
assist are met.  Accordingly, the Board will address the 
merits of this claim.

Analysis

The veteran's claim of service connection for PTSD was denied 
by rating decisions dated in November 1992, February 1998, 
and February 2002.  The unappealed February 2002 RO decision 
is final, and a claim which is the subject of a prior final 
decision may be reopened if new and material evidence is 
presented or secured.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 
3.156.

In July 2003 the veteran requested that his PTSD claim be 
reopened.

If new and material evidence is presented or secured with 
respect to a claim that has been finally disallowed, the 
claim shall be reopened and reviewed.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156.  When a veteran seeks to reopen a final 
decision, the first inquiry is whether the evidence presented 
or secured since the last final disallowance of the claim is 
"new and material."

There has been a regulatory change with respect to new and 
material evidence which applies prospectively to all claims 
made on or after August 29, 2001.  See 66 Fed. Reg. 45,620-30 
(Aug. 29, 2001) [codified at 38 C.F.R. § 3.156(a)].  Because 
the veteran filed his claim in July 2003, the new version of 
the law is applicable in this case.  Under the revised 
regulation, "new" evidence is defined as evidence not 
previously submitted to agency decision-makers.

"Material" evidence means existing evidence that, by itself 
or when considered with previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).

The rating decision dated in November 1992 denied service 
connection for PTSD on the basis that no such disability was 
of record, despite having undergone a VA psychiatric 
examination in April 1992.  

The rating decision dated in February 1998 also denied 
service connection for PTSD on the basis that no such 
disability was of record, despite having undergone a VA 
psychiatric examination in January 1998.

The evidence of record at the time of the February 2002 
rating decision included the veteran's service medical 
records from both periods of his military service.  Service 
medical records from his second period of service indicate 
that the veteran was discharged after being diagnosed with 
severe borderline personality disorder.  The veteran's 
personnel records included a award citation indicating that 
his unit received the Navy Meritorious Unit Commendation for 
service and maintenance of aircraft during Operation Desert 
Storm.

The veteran's stressors have included being discharged from 
the military and incurring PTSD as a result of working as a 
flight deck supervisor and coordinator during Operation 
Desert Storm in 1991.  

Of record were numerous VA examinations and treatment records 
reflecting diagnoses including polysubstance abuse, 
schizophrenia, anxiety disorder, and PTSD.  Of particular 
note was a November 2001 VA psychiatric examination by a 
Ph.D..  That nonphysician examiner observed that flight deck 
operations was a dangerous and stressful environment, and 
diagnosed the veteran with PTSD and schizophrenia.  

The rating decision dated in February 2002 denied entitlement 
to service connection for PTSD.  The RO, upon weighing the 
evidence, denied the veteran's claim on the basis that there 
was no evidence of a verifiable stressor.

Subsequent to February 2002, the evidence includes VA 
outpatient treatment records reflecting treatment for 
psychiatric disability.  Included among the records are those 
pertaining to treatment rendered by the veteran's VA 
psychiatrist, Dr. V.S., (the physician referenced in the 
veteran's correspondence received in August 2003).  Also of 
record are two internet articles, entitled "Working on the 
Flight Deck" and "Gulf War."  The records contain little 
or no information pertaining specifically to PTSD or to any 
inservice stressors.  The records also do not contain a nexus 
opinion relating PTSD to service by a medical physician.

The evidence added to the claims file subsequent to February 
2002 does not raise a reasonable possibility of 
substantiating the PTSD claim.  In fact, there is no new 
medical information concerning PTSD, or, as noted above, a 
nexus opinion by a medical physician.  As for the articles, 
the Board notes that the articles do not specifically mention 
the veteran's case and are of little probative value.

In short, the Board finds that the evidence is not new and 
material under 38 C.F.R. § 3.156.  As such, the veteran's 
claim of entitlement to service connection for PTSD is not 
reopened.


ORDER

New and material evidence having not been submitted, the 
veteran's application to reopen the claim of entitlement to 
service connection for PTSD is denied.




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


